In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 20-813V
                                           (not to be published)


*************************                                         Chief Special Master Corcoran
                           *
SANDRA ADKINS,             *
                           *                                      Filed: July 12, 2022
               Petitioner, *
     v.                    *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
*************************

David John Carney, Green & Schafle LLC, Philadelphia, PA, for Petitioner.

Alexis B. Babcock, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                   DECISION GRANTING ATTORNEY’S FEES AND COSTS 1

        On July 2, 2020, Sandra Adkins filed a petition for compensation under the National
Vaccine and Injury Compensation Program (the “Vaccine Program”). 2 (ECF No. 1) (“Pet.”).
Petitioner alleged that she suffered a “SIRVA” injury related to her receipt of an influenza vaccine
on January 3, 2019, from Valley Health Systems, Inc., in Huntington, West Virginia. Pet. at 1.

       The matter was initially assigned to the Special Processing Unit for the Office of Special
Masters (“SPU”), based upon the assumption that the case might be amenable to settlement.
However, the case was transferred out of SPU due to a dispute regarding the Act’s severity

1
  Although I have not formally designated this Decision for publication, it will nevertheless be posted on the United
States Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012).
As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) [hereinafter “Vaccine Act” or “the
Act”]. Individual section references hereafter will be to Section 300aa of the Act (but will omit the statutory prefix).
requirement, and after the parties had briefed the question, I determined the matter was
appropriately dismissed on that basis. Decision, dated Mar. 24, 2022 (ECF No. 41) (“Decision”).

        Petitioner has now filed a motion for a final award of attorney’s fees and costs. Motion,
dated June 24, 2022 (ECF No. 46) (“Final Fees Mot.”). Petitioner requests a total of $39,119.71,
reflecting $36,810.50 in fees incurred for the services of Mr. David Carney and paralegals, and
$2,309.21 in costs. Final Fees Mot. at 2–3. Respondent reacted to the final fees request on July 12,
2022. Response, dated July 12, 2022 (ECF No. 47) (“Response”). Respondent agrees that
Petitioner has satisfied the statutory requirements for a fees award, and otherwise defers the
calculation of the amount to be awarded to my discretion. Response at 2–3.

        For the reasons set forth below, I hereby GRANT Petitioner’s motion, awarding fees and
costs in the total amount of $39,119.71.

                                                     ANALYSIS

I.       Petitioner’s Claim had Reasonable Basis

        Although the Vaccine Act only guarantees a fees award to successful petitioners, a special
master may also award fees and costs in an unsuccessful case if: (1) the “petition was brought in
good faith”; and (2) “there was a reasonable basis for the claim for which the petition was brought.”
Section 15(e)(1). I have in prior decisions set forth at length the criteria to be applied when
determining if a claim possessed “reasonable basis” sufficient for a fees award. See, e.g., Sterling
v. Sec’y of Health & Hum. Servs., No. 16-551V, 2020 WL 549443, at *4 (Fed. Cl. Spec. Mstr. Jan.
3, 2020). Importantly, establishing reasonable basis does not automatically entitle an unsuccessful
claimant to fees, but is instead a threshold obligation; fees can still thereafter be limited, if
unreasonable, or even denied entirely.

        A claim’s reasonable basis 3 must be demonstrated through some objective evidentiary
showing. Cottingham v. Sec’y of Health & Hum. Servs., 971 F.3d 1337, 1344 (Fed. Cir. 2020)
(citing Simmons v. Sec’y of Health & Hum. Servs., 875 F.3d 632, 635 (Fed. Cir. 2017)). This
objective inquiry is focused on the claim—counsel’s conduct is irrelevant (although it may
bulwark good faith). Simmons, 875 F.3d at 635. In addition, reasonable basis inquiries are not
static—they evaluate not only what was known at the time the petition was filed, but also take into
account what is learned about the evidentiary support for the claim as the matter progresses.
Perreira v. Sec’y of Health & Hum. Servs., 33 F.3d 1375, 1377 (Fed. Cir. 1994) (upholding the
finding that a reasonable basis for petitioners’ claims ceased to exist once they had reviewed their


3
 Because this claim’s good faith is not in dispute, I do not include a discussion of the standards applicable to that fees
prong.
expert's opinion, which consisted entirely of unsupported speculation). As a result, a claim can
“lose” reasonable basis over time.

        The standard for finding the existence of reasonable basis is lesser (and thus inherently
easier to satisfy) than the preponderant standard applied when assessing entitlement, as cases that
fail can still have sufficient objective grounding for a fees award. Braun v. Sec’y of Health & Hum.
Servs., 144 Fed. Cl. 72, 77 (2019). The Court of Federal Claims has affirmed that “[r]easonable
basis is a standard that petitioners, at least generally, meet by submitting evidence.” Chuisano v.
Sec’y of Health & Hum. Servs., 116 Fed. Cl. 276, 287 (Fed. Cl. 2014) (internal quotations omitted)
(affirming special master). The factual basis and medical support for the claim is among the
evidence that should be considered. Carter v. Sec’y of Health & Hum. Servs., 132 Fed. Cl. 372,
378 (Fed. Cl. 2017). Under the Vaccine Act, special masters have “maximum discretion” in
applying the reasonable basis standard. See, e.g., Silva v. Sec’y of Health & Hum. Servs., 108 Fed.
Cl. 401, 401–02 (Fed. Cl. 2012). 4

        Petitioner’s claim was ultimately unsuccessful, but I find it possessed sufficient objective
basis to justify a fees and costs award. The majority of a Table SIRVA claim elements were met
in the case—including the requirements to establish a SIRVA in the first place. Decision at 3–4.
And while Respondent reasonably challenged whether the record supported the conclusion that six
months of post-injury severity had been established, Petitioner was able to marshal some objective
evidence for her contention that she continued to experience symptoms after this timeframe. Thus
(and in light of the low bar to a reasonable basis determination generally), I find that sufficient
objective proof on this issue existed. Otherwise, there is no other basis for a denial of fees.

II.      Calculation of Fees

       Determining the appropriate amount of the fees award is a two-part process. The first part
involves application of the lodestar method - “multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.” Avera v. Sec’y of Health & Hum. Servs.,
515 F.3d 1343, 1347–48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
The second part involves adjusting the lodestar calculation up or down to take relevant factors into
consideration. Id. at 1348. This standard for calculating a fee award is considered applicable in
most cases where a fee award is authorized by federal statute. Hensley v. Eckerhart, 461 U.S. 424,
429–37 (1983).

       An attorney’s reasonable hourly rate is determined by the “forum rule,” which bases the
proper hourly rate to be awarded on the forum in which the relevant court sits (Washington, D.C.,

4
 See also Chuisano, 116 Fed. Cl. at 285 (cautioning against rigid rules or criteria for reasonable basis because they
would subvert the discretion of special masters and stating that an amorphous definition of reasonable basis is
consistent with the Vaccine Act as a whole).
for Vaccine Act cases), except where an attorney’s work was not performed in the forum and there
is a substantial difference in rates (the so-called “Davis exception”). Avera, 515 F.3d at 1348
(citing Davis Cty. Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). A 2015 decision established the hourly rate ranges
for attorneys with different levels of experience who are entitled to the forum rate in the Vaccine
Program. See McCulloch v. Sec’y of Health & Hum. Servs., No. 09-293V, 2015 WL 5634323, at
*19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015).

       Petitioner requests the following rates for his attorneys, based on the years work was
performed:

                          Attorney                    2019        2020        2021         2022

                    Mr. David Carney                 $325.00 $350.00 $375.00 $400.00

                          Paralegal                  $145.00 $145.00 $145.00 $145.00

Final Fees Motion at 2.

        Mr. Carney practices in Philadelphia, PA—a jurisdiction that has been deemed “in forum.”
Accordingly, he should be paid forum rates as established in McCulloch. See Hock v. Sec’y of
Health & Hum. Servs., No. 17-168V, 2021 WL 1733520, at *2 (Fed. Cl. Spec. Mstr. Apr. 8, 2021).
The rates requested for Mr. Carney and his paralegals are also consistent with what has previously
been awarded, in accordance with the Office of Special Masters’ fee schedule. 5 Martinez v. Sec’y
of Health & Hum. Servs., No. 16-738V, 2022 WL 1210556, at *3 (Fed. Cl. Spec. Mstr. Mar. 29,
2022). I thus find no cause to reduce them in this instance. And I deem the time devoted to the
matter to be reasonable. I will therefore award all fees requested without adjustment.

III.    Calculation of Costs

       Just as they are required to establish the reasonableness of requested fees, petitioners must
also demonstrate that requested litigation costs are reasonable. Presault v. United States, 52 Fed.
Cl. 667, 670 (2002); Perreira v. Sec’y of Dep’t of Health & Hum. Servs., 27 Fed. Cl. 29, 34 (1992).
Reasonable costs include the costs of obtaining medical records and expert time incurred while
working on a case. Fester v. Sec’y of Health & Hum. Servs., No.10-243V, 2013 WL 5367670, at
*16 (Fed. Cl. Spec. Mstr. Aug. 27, 2013). When petitioners fail to substantiate a cost item, such as
by not providing appropriate documentation to explain the basis for a particular cost, special
masters have refrained from paying the cost at issue. See, e.g., Gardner-Cook v. Sec’y of Health
& Hum. Servs., No. 99-480V, 2005 WL 6122520, at *4 (Fed. Cl. Spec. Mstr. June 30, 2005).


5
 OSM Attorneys’ Forum Hourly Rate Fee Schedules, https://www.uscfc.uscourts.gov/node/2914 (last visited July 12,
2022).
        Petitioner seeks $2,309.21 in outstanding costs, including the filing fee, medical record
retrieval costs, and mailing costs. Final Fees Mot. at 23–47. All are commonly incurred in the
Vaccine Program, and are reasonable herein. All requested costs shall also be awarded.


                                                 CONCLUSION

        Based on the foregoing, and in the exercise of the discretion afforded to me in determining
the propriety of a final fees award, I GRANT Petitioner’s Motion for Attorney’s Fees and Costs
in its entirety and award a total of $39,119.71 reflecting $36,810.50 in attorney’s fees and
$2,309.21 in costs in the form of a check made jointly payable to Petitioner and her attorney Mr.
David Carney.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the
Court SHALL ENTER JUDGMENT in accordance with the terms of this decision. 6

         IT IS SO ORDERED.
                                                                s/ Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Chief Special Master




6
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.